                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF ARKANSAS
                                  PINE BLUFF DIVISION

GEORGE T. SULLIVAN                                                                 PETITIONER
ADC #610057

VS.                                No. 5:17-CV-000147-JLH/JTR

WENDY KELLEY, Director,
Arkansas Department of Corrections                                                 RESPONDENT

                                               ORDER

        The proposed findings and recommended disposition submitted by United States

Magistrate Judge J. Thomas Ray have been reviewed, along with the filed response (Doc. #35).

After careful consideration and a de novo review of the record in this case, the Court concludes

that the proposed findings and recommended disposition should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

        The petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254 filed by George T.

Sullivan is dismissed with prejudice. Doc. #2. In § 2254 cases, a certificate of appealability may

issue only if the petitioner has made a substantial showing of the denial of a constitutional right.

28 U.S.C. § 2253(c)(1)-(2). As there is no issue on which Sullivan has made a substantial showing

of a denial of a constitutional right, a certificate of appealability is denied.

        IT IS SO ORDERED this 4th day of March, 2019.



                                                        ___________________________________
                                                        UNITED STATES DISTRICT JUDGE
